Citation Nr: 0824414	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to a rating in excess of 40 percent for 
lumbar spine traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran retired in May 1974 after more than 20 years of 
active duty service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in April 2008.  

The issue of entitlement to a rating in excess of 40 percent 
for lumbar spine traumatic arthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will inform the veteran if any further action is 
required on his part.  

FINDINGS OF FACT

1.  A May 1994 rating decision denied service connection for 
bilateral hearing loss; the veteran did not perfect an 
appeal.  The claim was again denied by the RO in November 
1996 and February 2002; the veteran did not perfect an appeal 
with either decision.  

2.  In December 2002 the veteran sought to reopen the claim.  

3.  The evidence received subsequent to the February 2002 
rating decision which denied service connection for bilateral 
hearing loss was either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1994, November 1996 and February 2002 rating 
decisions which denied entitlement to service connection for 
bilateral hearing loss are final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  The evidence received since the February 2002 rating 
decision that denied entitlement to service connection for 
bilateral hearing loss is not new and material, and the claim 
for that benefit has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the appellant in April 2005 and December 2007 
that addressed all three notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  

Specific to requests to reopen, as is this case, the claimant 
must also be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, an April 2005 statement of the case provided 
the definition of new and material evidence and also informed 
the veteran that his claim would be reconsidered if he 
submitted competent medical evidence linking hearing loss to 
service.  The Board finds the language used in the April 2005 
statement of the case substantially complies with the 
requirements of Kent.  The Board further observes that the 
veteran was provided additional notice which complies with 
Kent via correspondence dated in December 2007.  While there 
was not a subsequent adjudication of the claim, the veteran 
had the opportunity to present additional evidence and 
argument at the April 2008 video conference hearing.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in September 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Analysis

In January 1994, the veteran submitted a claim of entitlement 
to service connection of hearing loss.  He reported the 
disability was the result of exposure to acoustic trauma 
while on active duty working on jet engines.  In May 1994, 
the RO denied the claim.  The RO found that the veteran's 
hearing was normal while on active duty and at the time of a 
June 1977 VA examination and that the first evidence of 
hearing loss was dated in February 1994.  The claim was 
denied as the RO determined that there was no medical 
evidence documenting the presence of hearing loss during 
active duty.  The veteran was informed of this decision in 
June 1994.  He did not appeal the denial of service 
connection for hearing loss.  The May 1994 RO decision is 
final.  38 U.S.C.A. 7105(c).

In December 1995, the veteran submitted another claim of 
entitlement to service connection for bilateral hearing loss.  
The RO denied this claim in November 1996, finding that new 
and material evidence had not been received to reopen the 
claim.  The RO found that the evidence received subsequent to 
the May 1994 decision was essentially duplicative of evidence 
previously considered.  The veteran was informed of this 
rating decision via correspondence dated in November 1996.  
He did not appeal the denial of service connection for 
bilateral hearing loss.  The November 1996 RO decision is 
final.  38 U.S.C.A. 7105(c).

In June 2000, the veteran submitted another claim of 
entitlement to service connection for bilateral hearing loss.  
The RO denied this claim in February 2002.  The RO found that 
new and material evidence had not been received as the 
evidence which was submitted subsequent to the November 1996 
rating decision only documented current hearing loss without 
evidence of a link to active duty.  The veteran was provided 
notice of this decision in February 2002.  He did not appeal 
the denial of service connection for hearing loss.  This 
decision is final.  38 U.S.C.A. 7105(c).

In December 2002, the veteran submitted his most recent claim 
of entitlement to service connection for bilateral hearing 
loss.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means existing evidence 
not previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The evidence of record at the time of the February 2002 
rating decision which found that new and material had not 
been received to reopen the claim of entitlement to service 
connection for bilateral hearing loss consists of the service 
treatment records, VA medical records, Social Security 
records and statements from the veteran.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for problems with hearing loss.  
Whispered voice testing conducted in February 1954, August 
1957, February 1958, May 1958, August 1960, and January 1964 
were all determined to be normal.  

On the authorized audiological evaluation in August 1957, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10


On the authorized audiological evaluation in February 1958, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
-5
LEFT
0
0
-5
-10
-10




On the authorized audiological evaluation in August 1960, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
X
-5
LEFT
-5
-5
0
X
5

On the authorized audiological evaluation in January 1964, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
X
0
LEFT
-5
-10
-5
X
10


On the authorized audiological evaluation in November 1965, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
10


On the authorized audiological evaluation in December 1965, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
10
LEFT
10
15
0
-5
0


On the authorized audiological evaluation in August 1967, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
0
5
LEFT
10
0
0
-5
5


On the authorized audiological evaluation in October 1968, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
-10
0
LEFT
-5
-5
-5
-10
5



On the authorized audiological evaluation in November 1971, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
10




On the authorized audiological evaluation at the time of the 
veteran's separation examination which was conducted in 
November 1973, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
20
LEFT
10
5
10
10
20


A VA examination which was conducted in January 1977, after 
the veteran's discharge, revealed that the veteran's ears 
were found to be normal and no hearing loss was noted at that 
time.  

On the authorized audiological evaluation in February 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
90
80
75
LEFT
15
15
30
40
45

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 92 percent in the left ear.  

A March 1994 private clinical record includes an impression 
of severe neurosensory deafness.  The veteran reported a 
history of right severe neurosensory hearing loss that had 
been gradually progressive for years.  There was a long 
history of auditory trauma as the veteran worked around 
aircraft.  

A December 1995 VA clinical record includes a past medical 
history of impaired hearing in the right ear secondary to 
acoustic trauma.  

A January 1996 VA clinical record reveals the veteran was 
complaining of hearing impairment in his right ear which was 
questionably related to acoustic trauma.  The assessment was 
sensorineural hearing loss right greater than left.  

An April 1999 VA clinical record indicated the veteran was 
seeking treatment for total hearing loss in the right ear.  
The veteran reported he began to notice the hearing loss five 
to ten years prior with a noticeable difference between the 
ears being noted within the past five to six years.  The 
veteran reported a history of flight line noise exposure in 
an airplane shop for approximately 35-40 years with the use 
of hearing protection for the last 30 years.  The assessment 
was severe to profound upward sloping moderately severe 
sensorineural hearing loss on the right and normal hearing 
sensitivity with a precipitously sloping mild to moderate 
"notched" sensorineural hearing loss in the left ear.  

On the authorized audiological evaluation in April 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
90
80
75
LEFT
10
5
15
45
45


On the authorized audiological evaluation in December 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
90
90
80
LEFT
5
5
15
45
45


The evidence added to the record subsequent to the February 
2002 rating decision which determined new and material 
evidence had not been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
consists of VA clinical records, a report of a VA 
examination, Social Security records, statements and hearing 
testimony from the veteran and hearing testimony from his 
wife.  

The VA clinical records did not include any pertinent 
references to hearing loss being linked to the veteran's 
active duty service.  

A February 2004 VA clinical record reveals the veteran was 
complaining, in part, of hearing loss.  The veteran had 
military, occupational and recreational noise exposure.  
Hearing protection was used after 1956.  The veteran reported 
that the headsets he used in the Air Force made his right ear 
more vulnerable to noise on the flight line.  Audiometry 
testing was interpreted as revealing severe to profound 
sensorineural hearing loss in the right ear and moderate to 
moderately severe high frequency hearing loss in the left 
ear.  The pertinent diagnosis was asymmetric sensorineural 
hearing loss.  

In February 2004, a VA clinical record reveals the veteran 
was issued a hearing aid.  

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
95
100
95
80
LEFT
15
15
25
60
50

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 96 percent in the left ear.  
The veteran reported that he was exposed to jet noise for 
most of his military career.  He continued to work on 
aircraft after his discharge.  The veteran became aware of 
the hearing loss in his right ear in about 1978.  That was 
when he realized that his hearing was worse in the right ear 
than the left.  The diagnosis was bilateral sensorineural 
hearing loss which was greater in the left ear.  The examiner 
noted that all hearing tests were normal and that the 
retirement examination also showed normal hearing.  Based on 
this, the examiner opined that the hearing loss occurred 
after the veteran's military service.  

The veteran testified before the undersigned in April 2008 
that he worked on jet engines while on active duty and that, 
early in his military career, he did not wear hearing 
protection.  He also indicated that, when he was issued 
hearing protection, he had to wear the right earphone halfway 
off in order to hear what pilots were telling him.  Towards 
the end of his military career, he worked in less noisy areas 
but he still had occasional noise exposure on the flight 
line.  He first noticed hearing loss in the early 1980's.  
After his discharge, he continued working on aircraft.  The 
veteran opined that most of his noise exposure occurred 
during military service.  

The Board finds that none of the evidence which has been 
received subsequent to the February 2002 rating decision 
which denied service connection for bilateral hearing loss is 
new and material.  The VA clinical records are new as they 
were not of record at the time of the February 2002 rating 
decision.  The VA records are not material, however, as they 
document the presence of current hearing loss but do not 
indicate in any way that the hearing loss is related to the 
veteran's active duty service.  The United States Court of 
Appeals for Veterans Claims (Court) has held that additional 
evidence, which consists of records of post-service treatment 
that do not indicate in any way that a condition is service-
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

The report of the April 2004 VA audiological examination is 
new as it was not of record at the time of the February 2002 
rating decision.  The report is not material, however, as it 
does not indicate that the veteran's currently existing 
hearing loss is linked to his active duty service.  In fact, 
this evidence weighs against the claim as the examiner opined 
that the currently existing hearing loss was the result of 
post-service noise exposure.  

The Social Security records are not material to the veteran's 
claim.  They do not indicate in any way that the veteran 
currently experiences hearing loss which was linked to the 
veteran's active duty service.  

The veteran's statements and the hearing testimony presented 
are not new.  His allegations of being exposed to acoustic 
trauma while on active duty and his opinion that currently 
existing hearing loss was due to this acoustic trauma was 
previously of record at the time of the prior final denial.  
This evidence is duplicative of evidence previously of record 
and considered in the prior decisions.  

The Board finds that the evidence added to the record 
subsequent to the February 2002 rating decision which found 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss is either duplicative of evidence 
previously submitted or the evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim.  
Therefore, the Board finds that new and material evidence has 
not been received to reopen the claim of entitlement to 
service connection for bilateral hearing loss.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for bilateral hearing 
loss has not been reopened.  The claim is denied.  


REMAND

The veteran has claimed entitlement to a rating in excess of 
40 percent for traumatic arthritis of the lumbar spine.  The 
most recent examination of the veteran's spine which was 
conducted for compensation and pension purposes was performed 
in April 2007.  Unfortunately, the Board finds that this 
examination report is not adequate for ratings purposes.  The 
author of the report indicated that the veteran's claims file 
was not available for review.  The author did indicate that 
he had access to the veteran's computerized records but these 
were only dated through 2003.  The examiner specifically 
wrote that the veteran had had no visits with health care 
providers since 2003.  At the time of the examination, 
however, there were VA clinical records dated through 2005 
which were not reviewed.  The Court has held that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The examiner who conducted the April 2007 VA examination 
determined, in part, that the veteran experienced leg or foot 
weakness but opined that the symptomatology was not related 
to the service-connected back disability.  The examiner only 
noted, however, that the veteran has right leg weakness that 
caused unsteadiness.  The etiology of the weakness was not 
provided.  Associated with the claims file is a private 
clinical record dated in May 2007 which indicates that the 
veteran had pain in the left leg and hip and it was suspected 
that the etiology of the pain was due to multilevel 
degenerative disc disease and/or severe stenosis of the left 
neural foramina.  The report of the April 2007 VA examination 
did not address this symptomatology.  The Board notes that 
the veteran's back disability is to be rated, in part, on 
neurological abnormalities.  The Board finds that another VA 
examination is required to determine if the veteran 
experiences any neurological abnormalities as a result of his 
service-connected lumbar spine traumatic arthritis.  

In April 2008, the veteran submitted directly to the Board 
copies of private clinical records dated in 2007 and 2008.  
The evidence pertains to treatment, in part, for back 
problems.  No review of this evidence has been conducted by 
the RO and the veteran did not include a waiver of the RO's 
review of this evidence.  Thus, to avoid any potential 
prejudice, the RO (actually, the AMC) must consider this 
additional evidence prior to the Board.  See 38 C.F.R. §§ 
19.31, 20.1304(c); Bernard v. Brown, 4 Vet. App. 384 (1993). 

The veteran testified before the undersigned in April 2008 
that he had been receiving treatment for his back and that 
some of the treatment records had not been associated with 
the claims file.  It is not apparent to the Board if all of 
this evidence identified by the veteran has been obtained.  
As the issue on appeal is being remanded for other reasons, 
the Board finds that the veteran should be contacted and 
requested to indentify any outstanding medical records which 
have not been associated with the claims file.  

In light of the necessary processing discussed above, and in 
order to further ensure due process to the veteran, the AMC 
upon remand will be directed to conduct the necessary 
development to ensure compliance with a decision promulgated 
by the Court after the rating decision which gave rise to 
this appeal, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the names and addresses of all 
medical care providers who treated him 
for his lumbar spine disability since 
December 2001.  After securing any 
necessary releases, the RO should obtain 
those records which have not already been 
associated with the claims file.

2.  Pursuant to the holding in Vazquez-
Flores v. Peake, provide the veteran with 
a notification letter that includes the 
following: 

a)  Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service-
connected lumbar spine disability and the 
effect that  worsening has on his 
employment and daily life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 with respect 
to the rating of diseases and injuries of 
the spine and of the fact that his 
ratings will be determined by applying 
the relevant Diagnostic Codes; and 

c)  Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

3.  Afford the veteran a VA neurological 
examination and a VA orthopedic 
examination, for evaluation of the 
service-connected lumbar spine traumatic 
arthritis.  The claims file must be made 
available to the examiner(s) for review 
of pertinent documents therein, and the 
examination report(s) should note review 
of the file. 

The neurological examiner should identify 
all current neurological symptoms 
associated with the veteran's service-
connected lumbar spine disability.  The 
examiner should specify the nerves 
involved, note whether there is 
associated atrophy, or weakness, and 
express an opinion as to the severity 
(mild incomplete paralysis, moderate 
incomplete paralysis or severe incomplete 
paralysis or complete paralysis) of the 
disability for each nerve involved.

The orthopedic examiner should 
specifically report the ranges of motion 
of the thoracolumbar spine, and whether 
any segment of the spine is ankylosed.  

The orthopedic examiner should also 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
lumbar spine disability.  If pain on 
motion is present, the examiner should 
indicate at which point pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any other symptoms noted 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express such functional loss in 
terms of additional degrees of limited 
motion.  

The orthopedic examiner should comment 
upon the existence, and frequency, of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician); 
specifically, whether, over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that each examiner 
furnish the requested information. 

4.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim with consideration of all 
applicable criteria for evaluating the 
veteran's service-connected lumbar spine 
traumatic arthritis.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case which 
addresses all evidence received since the 
last prior supplemental statement of the 
case.  Thereafter return the case to the 
Board if all else is in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


